NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JAIME LEDESMA ZEPEDA,                            No. 12-15732

               Plaintiff - Appellant,            D.C. No. 1:06-cv-01391-LJO-GSA

  v.
                                                 MEMORANDUM*
W. J. SULLIVAN, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Jaime Ledesma Zepeda, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging denial of access to

the courts and unconstitutional conditions of confinement. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A(a), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and a

determination that a prisoner failed to exhaust administrative remedies under the

Prison Litigation Reform Act, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.

2003). We may affirm on any ground supported by the record. Lambert v.

Blodgett, 393 F.3d 943, 965 (9th Cir. 2004). We affirm.

      The district court properly dismissed Zepeda’s outdoor exercise and winter

clothing claims because these claims were based on conduct that occurred prior to

the filing of the initial complaint and Zepeda failed to exhaust his administrative

remedies before presenting them to the district court. See McKinney v. Carey, 311

F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring dismissal without

prejudice where a prisoner “did not exhaust his administrative remedies prior to

filing suit”). We reject Zepeda’s contentions that he was not required to exhaust

because his complaints were “beyond the scope” of the grievance process or had

already been grieved by other inmates.

      The district court properly dismissed Zepeda’s claims related to the

provision of soap and lotion because he failed to allege facts in his third amended

complaint showing a denial of the minimal civilized measure of life’s necessities.

See Farmer v. Brennan, 511 U.S. 825, 834 (1994) (discussing the objectively

“sufficiently serious” requirement for an Eighth Amendment violation).


                                           2                                   12-15732
      Dismissal of Zepeda’s access-to-courts claim was proper because Zepeda

failed to state facts sufficient to show active interference or that the prison’s

policies and practices regarding law library access caused him an actual injury.

See Lewis v. Casey, 518 U.S. 343, 348-54 (1996) (setting forth actual injury

requirement and explaining that the right of access to the courts is the “right to

bring a grievance that the inmate wishe[s] to present” not a right “to litigate

effectively once in court”).

      The district court reasonably construed Zepeda’s request for leave to file a

fifth amended complaint as a request for reconsideration under Federal Rule of

Civil Procedure 60(b) where Zepeda was seeking to reinstate claims that the

district court had previously dismissed with prejudice. Moreover, the district court

did not abuse its discretion in denying the motion. See Latshaw v. Trainer

Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir. 2006) (setting forth standard

of review).

      We reject Zepeda’s contention that the district court erred by failing to order

service on a Doe defendant.

      Zepeda’s motion to file an oversized reply brief is granted. Zepeda’s

opposed motions, filed on June 3, 2013, are denied.

       AFFIRMED.


                                            3                                       12-15732